Citation Nr: 1757366	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.H. 


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hearing loss is due to his military service. Initially, the Veteran expressed that while performing drills at Fort Worth, Texas, a "booby trap" in a simulated Vietnam village went off close to his ear. 

The Veteran's service treatment records show that in July 1967, the Veteran was seen after a trap exploded next to the Veteran's ear. The Veteran was noted to have had ruptured his tympanic membrane. An audiogram at that time found hearing loss for the Veteran's left ear at all frequencies. 

An audiogram from August 1967 showed some hearing improvement but there was still left ear hearing loss present. 

The Veteran was also seen in January 1968 with complaints of decreased hearing due to firing a weapon on the range without earplugs. The examination found that the Veteran's tympanic membranes were intact. 

The evidence of record confirms that the Veteran currently has hearing loss for VA purposes. 

The Veteran was afforded a VA examination in April 2012.The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service. The examiner expressed that the Veteran's enlistment and separation audiograms were normal, with no significant auditory threshold shift present at any ratable frequency.  However, the examiner noted that the Veteran's left ear threshold at 6000 Hz increased significantly in service.   

The examiner opined that without any ratable frequency audiometric shift, it is not likely that the current hearing loss is related to military noise exposure. 

On the Veteran's VA Form 9, the Veteran noted that his hearing loss is secondary to his service-connected tinnitus. 

The Veteran was afforded a VA medical opinion in November 2014 regarding whether the Veteran's hearing loss is proximately due to or the result of the Veteran's service-connected tinnitus. 

The examiner opined that the Veteran's hearing loss is less likely than not due to or the result of the Veteran's service connected tinnitus. The examiner expressed that a review of the Veteran's service treatment records shows no evidence of hearing loss occurring during military service. The examiner noted that while medical literature has clearly established tinnitus due to sensorineural hearing loss, the literature does not support tinnitus causing hearing loss. 

The examiner expressed that it is at least as likely as not that the Veteran's hearing loss is due to the combined effects of multiple factors that incurred after military service, to include age related presbycusis which contributes to sensorineural hearing loss at all frequencies, occupational noise exposure that contributes to sensorineural hearing loss at frequencies greater than 3000 Hz and does not progress once the individual is removed from the noise environment, and conductive hearing loss which is unrelated to noise exposure. 

The Board finds that the April 2012 and November 2014 VA examination opinions are inadequate. The April 2012 examiner did not address the possibility of late-onset hearing loss. In addition, neither VA examiners discussed the Veteran's service treatment records that noted that the Veteran ruptured his tympanic membrane and that the July 1967 audiogram found hearing loss for the Veteran's left ear at all frequencies. 

In fact, the November 2014 VA examiner based his opinion on the inaccurate fact that the Veteran's service treatment records showed no evidence of hearing loss during military service. 

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. 

Therefore, the Board finds that a remand is necessary before a decision can be made on the claim for service connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, obtain a VA medical opinion to determine the nature and etiology of the Veteran's hearing loss. The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure. In reaching this opinion, the examiner should consider the July 1967 audiogram.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated to any degree by his service-connected tinnitus. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

The examiner must not rely solely on the absence of hearing loss at the time of separation from service as the basis for a negative opinion.

A full and complete rationale must accompany the opinion provided.

3. When the above development has been completed, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




